03/05/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 18-0433



                                 No. DA 18-0433

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

NATHAN MAHSEELAH,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for an extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including April 10, 2020, within which to prepare, serve, and file the

State’s response.




CMF                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              March 5 2020